CARLAND, Circuit Judge.
Black sued Kindred to recover damages for false representations in the sale of real estate. A jury being waived, the case whs tried to the court, with the result of a general finding for the plaintiff. There were no requests to find either generally or specially, or any requests to declare the law, made by Kindred. In this state of the record there is nothing for us to review, except errors in the exclusion or admission of evidence, and the error in this behalf specified and discussed in the brief has no merit. Section 700, Rev. Stat. (Comp. St. § 1668); Keely v. Mining Co., 95 C. C. A. 96, 169 Fed. 598; Mason v. United States, 135 C. C. A. 315, 219 Fed. 547.
Judgment affirmed.